AO 93 (Rey. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of
(Briefly describe the property to be searched

)

) : -
or identify the person by name and address) ) Case No. | t | | WAT 13 | |

)

)

Information Associated with the Call Number (646)
679-8847, that is Stored at Premises Controlled by Sprint
Corporation

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Kansas
(identify the person or describe the property to be searched and give its location):

 

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before ™M uA I+ f 20 4 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Joe L. Webster
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: 4 [sola % 4 AM YN” L —

PF dudge's signature

 

   

 

City and state: Durham, North Carolina Joe L. Webster, U.S. Magistrate Judge

Printed name and title

 

 

Case 1:19-mj-00139-JLW/ Document 5 Filed 06/26/19 Pane 1 of 2
AO93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of | anchinvertery left with:
IAMS (34-! 5 (= 14 6430 Sprin Gyan on

Inventory made in the presence of :

 

Clock. the ji taken and vi of any person(s) seized:

Ely ita \y trangny ed :

BAW Poll
Frepend Paymat bhshrey byt

Key Yy Undra Jordin ChnA All hata! Lyals

p ay mint and S Ajsipihur Ialineb Yn
Ap Oly uk Towte lixbs

Tw exrel spreads hee Fe with Call bebul Reds

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: / 19 19

sho Moerr/

 

AM

Executing officer's signature

Sener abn yuler

Printed name and title

 

Case 1:19-mj-00139-JLW/ Document 5 Filed 06/26/19 Pane 2? of 2

 
